Citation Nr: 0511847	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of establishing basic eligibility to VA death 
benefits.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant seeks benefits as the surviving spouse of the 
veteran who served on active duty from April 1949 to April 
1955 and from August 1955 to November 1963.  The veteran died 
in January 2003.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the Albuquerque Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The threshold question in any claim seeking VA benefits (See 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991)) is whether the 
claimant is a proper claimant, here, whether the claimant is 
the surviving spouse of the veteran as defined in 38 C.F.R. 
§ 3.50(6).  In the instant case, the RO has denied the 
appellant's claim seeking service connection for the cause of 
the veteran's death without addressing whether she is a 
proper claimant.  Ultimately, if the appellant is not a 
"surviving spouse" as defined, the case may proceed no 
further.  

In August 1994 correspondence, the appellant submitted a 
claim seeking apportionment of the veteran's benefits and 
indicated that due to his drinking problems, they were 
separated and she no longer lived with him.  In June 1995, 
the appellant's request for apportionment was denied.  In 
October 1995, the RO proposed to reduce the veteran's 
compensation by deleting the payment for a dependent spouse.  
This was implemented in December 1995, effective September 1, 
1994.  On VA examination in December 2001, it was reported 
that the veteran was living with his daughter.  

Notably also, migraine headaches were listed on his death 
certificate as a contributory cause of the veteran's death.  
There is no competent evidence to the contrary; however, the 
death certificate provides no explanation as to the manner in 
which the migraine headaches contributed to cause the 
veteran's death.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, and applies in the instant case.  The RO's 
consideration of the surviving spouse matter must include 
compliance with applicable notice provisions of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  The RO should advise the appellant 
of what she needs to establish that she 
is a "surviving spouse" of the veteran 
and a proper claimant for the benefit 
sought, of what the evidence shows, of 
her and VA's responsibilities in 
development of that claim, and to 
submit everything in her possession 
pertinent to such claim.  She should 
have the opportunity to respond.  

2.  The RO should then adjudicate the 
matter as to whether the appellant is a 
"surviving spouse" of the veteran.  If 
the determination is negative and the 
appellant files a notice of 
disagreement, the RO should issue an 
appropriate statement of the case (SOC) 
and notify the appellant that the 
matter will be before the Board only if 
she submits a timely substantive 
appeal.  If she does so, the case 
should be returned to the Board for 
appellate review.

3.  If, and only if, the appellant is 
granted surviving spouse status, she 
should be asked to identify all sources 
of treatment the veteran received for the 
conditions that caused his death (listed 
on his death certificate) and for his 
service-connected migraine headache and 
left leg varicose veins from January 2001 
until he died.  The RO should obtain 
copies of complete treatment records 
(those not already in the claims folder) 
from all identified sources.  

4.  Then  (a) the RO should arrange for 
the veteran's claims file to be forwarded 
to an appropriate physician for review 
and a medical opinion as to whether, at 
least as likely as not, the veteran's 
service connected migraine headaches 
and/or left leg varicose veins caused or 
contributed to cause his death.  The 
examiner should be provided a copy of the 
definition of contributory cause of death 
in 38 C.F.R. § 3.312(c).  The examiner 
should note, and comment on, the listing 
of migraine headaches as a contributory 
cause of death on the veteran's death 
certificate.  The physician should 
explain the rationale for all opinions 
given.  

5.  The RO should re-adjudicate the claim 
seeking service connection for the cause 
of the veteran's death.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

